Appeal from a judgment of the Monroe County Court (Frank E Geraci, Jr., J.), rendered February 1, 2006. The judgment convicted defendant, upon a juiy verdict, of attempted murder in the second degree, assault in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1643Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of, inter alia, attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) and assault in the first degree (§ 120.10 [1]). Viewing the evidence in light of the elements of the crimes as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we reject defendant’s contention that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The jury was entitled to credit the testimony of the victim with respect to the identity of his assailant (see generally id.). Finally, the sentence is not unduly harsh or severe. Present—Hurlbutt, J.P, Centra, Peradotto, Garni and Gorski, JJ.